Citation Nr: 1142175	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1944 to August 1946.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied the Veteran's claims for service connection for a low back injury and bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in February 2008.  The RO issued a statement of the case (SOC) in March 2008; and later the same month the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals).  

In August 2008, a Deputy Vice-Chairman of the Board granted the Veteran's motion to advance this appeal on the Board's docket, under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2008).

In September 2008, the Board denied service connection for a low back disability, and remanded the claim for service connection for bilateral hearing loss to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the AMC continued the denial of the claim (as reflected in a December 2008 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.  

The claim was previously characterized as a claim for service connection for bilateral hearing loss.  However, in light of the evidence of record, in the February 2009 decision, the Board recharacterized the appeal as encompassing claims for service connection for right ear and for left hearing loss.  

In February 2009, the Board denied the claim for right ear hearing loss (the claim for left ear hearing loss was granted; accordingly, that issue is not on appeal).  The Veteran, in turn, appealed the Board's February 2009 decision, in this regard, to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court vacated the Board's February 2009 decision and remanded that matter to the Board for further proceedings consistent with its decision.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, as discussed in the September 2008 decision and remand, in a November 2007 statement, a private physician indicated that the Veteran's daughter has organic brain disease secondary to receiving a DPT shot at age 6 months, that she has moderate to severe mental retardation, and that she is totally dependent on him.  The Board construed this as a claim of entitlement to recognition of the Veteran's daughter as a "helpless child" on the basis of permanent incapacity for self-support upon attaining the age of eighteen and referred this matter to the RO for appropriate action.  As it does not appear that this claim has been adjudicated by the RO, it is, again, referred to the RO for appropriate action.


REMAND

In light of points raised in the Court's decision, and review of the claims file, the Board finds that further RO action in connection with this appeal is warranted.

In September 2008, the Board remanded the claim for service connection for bilateral hearing loss for a medical opinion to resolve the question of etiology.  Specifically, the Board instructed that "if any hearing loss disability was diagnosed, with respect to each ear, the physician should offer an opinion as to whether it is at least as likely as not that such disability is the result of injury or disease incurred or aggravated in service, to specifically include likely in-service noise exposure, as alleged."  

In an October 2008 VA audiological evaluation report, an audiologist concluded that the Veteran, in pertinent part, had mild to severe sensorineural right ear hearing loss.  However, the audiologist stated, "the lack of report of [hearing] loss on the right side at the time of the blast (as per current history) coupled with a history of work-related noise exposure without personal hearing protection would require resorting to mere speculation to say that the right sensorineural loss had its origins in noise exposure from active duty."

Based on this evidence, in the February 2009 decision, the Board concluded that service connection for right ear hearing loss was not warranted.  In rendering its decision, the Board essentially determined that the examiner's opinion as stated above was negative nexus evidence.

However, in the single judge decision, the Court concluded that a remand is required because the Board improperly interpreted the VA audiologist's opinion as negative nexus evidence, in concluding that service connection for right ear hearing loss was not warranted.  Citing Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009), the Court noted that "the examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection."  See also Perman v. Brown, 5 Vet.App. 237, 241 (1993) (physician's statement that "I cannot come up with an absolute opinion which would provide [VA] with a 'yes' or 'no' response to the question posted" was speculative "non-evidence.").  

To that end, the Court noted that in case involving a speculative medical opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  See Jones v. Shinseki, 23 Vet.App. 382, 389-390 (2010).

Accordingly, further development of the claim is warranted.  

On remand, the RO should arrange for the Veteran to undergo further VA examination by an ear, nose and throat (ENT) physician or audiologist at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the original claim for service connection will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility at which the examination is to take place.   

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the appellant another opportunity to present information and/or evidence pertinent to his claim for service connection for right ear hearing loss.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West  Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for right ear hearing loss that is not currently of record.   

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an ENT physician or audiologist, at an appropriate VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the results of audiometric testing, the ENT physician or audiologist should specifically indicate whether the Veteran currently has right ear hearing loss  to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  

If a right ear hearing loss disability is diagnosed, the examiner should offer an opinion, consistent with sound medical principles, as whether it is (a) more likely than not (i.e., there is a greater than 50 percent probability), (b) at least as likely as not (i.e., there is a 50  percent or greater probability), or (c) less likely than not (i.e., there is a less than 50 percent probability) that such right ear hearing loss is the result of injury or disease incurred or aggravated in service, to specifically include likely in-service noise exposure, as alleged.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for right ear hearing loss in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


